DETAILED ACTION
This action is pursuant to the claims filed on 06/24/2022. Claims 1-20 are pending. A first action on the merits of claims 1-20 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 9-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (U.S. PGPub No. 2016/0359150) in view of Hughes (U.S. PGPub No. 2016/0120433).
Regarding claim 1, Martin teaches an electrocardiography device (health patch of Figs 1-2; [0024] disclosing ECG), comprising: an assembly (Fig 2 surfaces of cover 28, electrode layers 24/20 are interpreted as analogous to an adhesive assembly although not explicitly disclosed as being adhesive); a printed circuit board ([0047 & 0050] conductor tracks (unlabeled) are printed on metal foil layer 24 to define printed circuit board), disposed on the assembly (Fig 2 metal foil layer 24 disposed on silicone 28); two electrodes, connected to the printed circuit board and arranged along a first direction (Fig 2 electrodes 26 arranged along first direction; examiner notes the electrodes 26 are arranged along a first and second direction); a power supply assembly, disposed on the assembly and connected to the printed circuit board (Fig 2 [0047], battery compartment 10 with battery 12 connected to electrode tracks of electrode layer 24); and a sensing assembly, disposed on the assembly and connected to the printed circuit board (Fig 2 electrical component 14 disposed on electrode layer 20/24), wherein the power supply assembly and the sensing assembly are arranged along a second direction that is different from the first direction (Fig 2, battery compartment 10 and electrical component 14 are arranged along a second direction different from the first direction), and the power supply assembly is separated from the sensing assembly (see Fig 2); wherein the power supply assembly comprises an upper cover (Fig 2 battery 12 has an upper cover 20) to form a first accommodating space (Fig 2 battery 12 has first accommodating space); wherein the sensing assembly comprises a base affixed to the adhesive assembly (Fig 2 and [0052] electrical connector 32 receives connector 30 of electronics module 14), and the base comprises a second accommodating space (electrical connector 32 defines second accommodating space for electronics module 14); wherein the first accommodating space is not communicated with the second accommodating space (see Fig 2), wherein the two electrodes are symmetrically disposed relative to an imaginary axis passing through the power assembly and the sensing assembly (Fig 2, electrodes 26 are symmetrically disposed relative to imaginary axis running lengthwise through battery and sensing assemblies 10/14).
Martin fails to teach wherein the adhesive assembly is adhesive and wherein the upper cover is detachably connected to a lower cover.
In related prior art, Hughes teaches a similar electrocardiography device (Fig 1, physiological monitoring device 100), comprising: an adhesive assembly (Fig 3b, at least adhesive layer 340 and bottom and top substrates 330/300; [0114] discloses substrates 330/300 as adhesive to stick to surface of user); and a power supply assembly (Fig 1b, at least battery holder 150 and batteries 160) comprising a lower cover affixed to the adhesive assembly (Fig 1b lower cover 145) and an upper cover detachably connected to the lower cover to form a first accommodating space (Fig 1b upper cover 140). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate and power supply assembly of Martin in view of Hughes to incorporate a an adhesive property to the substrate and a lower cover and detachable upper cover to the power supply assembly to arrive at the device of claim 1. Providing the cover layer and electrode layers of Martin with an adhesive property to define an adhesive assembly would be obvious to one of ordinary skill in the art to yield the predictable result of utilizing adhesive properties to connect a patch to a user and physically attach layers of a device to one another (Hughes [0114]). Providing a lower cover and upper cover detachable to the lower cover would yield the predictable result of advantageously providing the battery with a detachable protective cover to facilitate the removal of a battery member as needed (Martin [0040] describing removal of battery; Hughes [0097] detachment of cover 140 facilitates removal of batteries 160).
Regarding claim 2, Martin further teaches wherein the first direction is substantially perpendicular to the second direction (Fig 2, first and second direction interpreted as perpendicular to one another (i.e., one direction is lengthwise and the other perpendicular to that)).
Regarding claim 3, Martin further teaches wherein the distance between the two electrodes is greater than the distance between the power supply assembly and the sensing assembly (see Fig 2).
Regarding claim 4, Martin further teaches wherein the power supply assembly further comprises a power supply member disposed in the first accommodating space (battery 12 in first accommodating space).
Regarding claim 5, Martin further teaches wherein the power supply member is a primary battery or a rechargeable battery ([0022] disclosing primary (i.e., non rechargeable) battery as described in [0005]).
Regarding claim 6, Martin further teaches wherein the sensing assembly further comprises a sensing member detachably connected to the base (Fig 2 electronics module 14 detachable to connector 32; [0052]).
Regarding claim 7, in view of the combination of claim 6 above, Hughes further teaches the sensing member has a top surface, a bottom surface, and a pressing portion, the top surface is opposite to the bottom surface (Fig 1b upper cover 140, lower cover 145 ), and the pressing portion is formed on the top surface ([0098] pressing trigger portion on upper cover 140); and wherein the distance between the top surface and the bottom surface is greater than the distance between the pressing portion and the bottom surface (Fig 1b and 4, pressing portion of top surface is disposed inwards such that it is closer to a bottom surface compared to the distance between the top surface and the bottom surface). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensing member of Martin in view of Hughes to incorporate a pressing portion on the top surface of the sensing member such that it does not overlap the power supply assembly to arrive at the device of claim 7. Providing the pressing portion on the top surface of the sensing member would advantageously allow for a user to activate an event trigger ([0098]). Providing the pressing portion closer to the bottom surface than the distance between the top surface and bottom surface would have been obvious to one of ordinary skill in the art since applicant has not disclosed that claimed relative distance between the pressing portion and bottom surface solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the pressing portion being disposed equidistant or further from the bottom surface when compared to the distance between the top and bottom surfaces.
Regarding claim 9, Martin further teaches wherein the electrocardiography device further comprises a conductive member ([0047 & 0050] conductor tracks of pcb), connected to the printed circuit board and passing the base ([0047 & 0050] conductor tracks connected to metal foil layer 24 and pass (i.e., connect to) electrical connector 32).
Regarding claim 10, in view of the combination of claim 1 above.
Hughes further teaches wherein a similar adhesive assembly (Fig 3b, adhesive layer 340 and bottom and top substrates 330/300; [0114] discloses substrates 330/300 as adhesive) comprises a permeable layer (Fig 3b and [0119], adhesive 340 disclosed as containing “absorbent materials which take up moisture from the skin during perspiration” (i.e., permeable)) and a protecting layer (Fig 3b, substrate layer 300 function to protect components disposed below layer 300; [0113] discloses material selection of substrate 300 based on resilience and durability), and the printed circuit board is disposed between the permeable layer and the protecting layer (Fig 3b, traces 311 and 312 are disposed between layers 340 and 300). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive assembly of Martin in view of Hughes to incorporate the permeable layer of adhesive material, and a protecting layer such that the pcb is disposed between the permeable and proactive layers to arrive at the device of claim 10. Providing the adhesive layer being permeable would advantageously allow the adhesive layer to take up moisture from the skin during perspiration while a user is wearing the device ([0119]). Providing the protective layer overlaying the printed circuit board would advantageously provide the printed circuit board with a resilient and durable protective over layer ([0113]). 
Regarding claim 11, Martin teaches an electrocardiography device (health patch of Figs 1-2; [0024] disclosing ECG), comprising: an adhesive assembly(Fig 2 surfaces of cover 28, electrode layers 24/20 are interpreted as analogous to an adhesive assembly although not explicitly disclosed as being adhesive); a printed circuit board ([0047 & 0050] conductor tracks (unlabeled) are printed on metal foil layer 24 to define printed circuit board), disposed on the assembly (Fig 2 metal foil layer 24 disposed on silicone 28); two electrodes, connected to the printed circuit board and arranged along a first direction (Fig 2 electrodes 26 arranged along first direction; examiner notes the electrodes 26 are arranged along a first and second direction); a power supply assembly, disposed on the adhesive assembly and connected to the printed circuit board (Fig 2 [0047], battery compartment 10 with battery 12 connected to electrode tracks of electrode layer 24); and a sensing assembly, disposed on the adhesive assembly and connected to the printed circuit board (Fig 2 electrical component 14 disposed on electrode layer 20/24), wherein the power supply assembly and the sensing assembly are arranged along a second direction that is different from the first direction (Fig 2, battery compartment 10 and electrical component 14 are arranged along a second direction different from the first direction), and the power supply assembly is separated from the sensing assembly (See Fig 2); wherein the sensing assembly comprises a sensing member (electrical component 14), the sensing member has a top surface, a bottom surface, the top surface is opposite to the bottom surface (electrical component 14 necessarily has top and bottom surfaces opposite one another), wherein in a top view the two electrodes, the power supply assembly, and the sensing assembly do not overlap each other (Fig 2, two electrodes, power supply assembly 10/12 and sensing assembly 14 do not overlap in a top view).
Martin fails to teach wherein the adhesive assembly is adhesive; and the pressing portion is formed on the top surface of the sensing member, the pressing portion does not overlap the power supply assembly
In related prior art, Hughes teaches a similar electrocardiography device (Fig 1, physiological monitoring device 100), comprising: an adhesive assembly (Fig 3b, at least adhesive layer 340 and bottom and top substrates 330/300; [0114] discloses substrates 330/300 as adhesive to stick to surface of user); and the sensing member has a top surface, a bottom surface, and a pressing portion, the top surface is opposite to the bottom surface (Fig 1b upper cover 140, lower cover 145 ), and the pressing portion is formed on the top surface ([0098] pressing trigger portion on upper cover 140). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate and sensing member of Martin in view of Hughes to incorporate a an adhesive property to the substrate and a pressing portion on the top surface of the sensing member such that it does not overlap the power supply assembly to arrive at the device of claim 11. Providing the cover layer and electrode layers of Martin with an adhesive property to define an adhesive assembly would be obvious to one of ordinary skill in the art to yield the predictable result of utilizing adhesive properties to connect a patch to a user and physically attach layers of a device to one another (Hughes [0114]). Providing the pressing portion on the top surface of the sensing member would advantageously allow for a user to activate an event trigger ([0098]). 
Regarding claim 12, Martin further teaches wherein the first direction is substantially perpendicular to the second direction (Fig 2, first and second direction interpreted as perpendicular to one another (i.e., one direction is lengthwise and the other perpendicular to that)).
Regarding claim 13, Martin further teaches wherein the distance between the two electrodes is greater than the distance between the power supply assembly and the sensing assembly (see Fig 2).
Regarding claim 14, Martin further teaches wherein the power supply assembly comprises an upper cover (Fig 2 battery 12 has an upper cover 20) to form a first accommodating space (Fig 2 battery 12 has first accommodating space).
Martin fails to teach wherein the upper cover is detachably connected to a lower cover.
Hughes further teaches a similar the power supply assembly (Fig 1b, at least battery holder 150 and batteries 160) comprising a lower cover affixed to the adhesive assembly (Fig 1b lower cover 145) and an upper cover detachably connected to the lower cover to form a first accommodating space (Fig 1b upper cover 140). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate and power supply assembly of Martin in view of Hughes to incorporate a lower cover and detachable upper cover to the power supply assembly to arrive at the device of claim 15. Providing a lower cover and upper cover detachable to the lower cover would yield the predictable result of advantageously providing the battery with a detachable protective cover to facilitate the removal of a battery member as needed (Martin [0040] describing removal of battery; Hughes [0097] detachment of cover 140 facilitates removal of batteries 160).
Regarding claim 15, Martin further teaches wherein the power supply member is a primary battery or a rechargeable battery ([0022] disclosing primary (i.e., non rechargeable) battery as described in [0005]).
Regarding claim 16, in view of the combination of claim 11 above, Hughes further  teaches and wherein the distance between the top surface and the bottom surface is greater than the distance between the pressing portion and the bottom surface (Fig 1b and 4, pressing portion of top surface is disposed inwards such that it is closer to a bottom surface compared to the distance between the top surface and the bottom surface). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate and sensing member of Martin in view of Hughes to incorporate the pressing portion on the top surface of the sensing member closer to the lower surface than the top surface is to the lower surface to arrive at the device of claim 16. Providing the pressing portion on the top surface of the sensing member would advantageously allow for a user to activate an event trigger ([0098]). Providing the pressing portion closer to the bottom surface than the distance between the top surface and bottom surface would have been obvious to one of ordinary skill in the art since applicant has not disclosed that claimed relative distance between the pressing portion and bottom surface solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the pressing portion being disposed equidistant or further from the bottom surface when compared to the distance between the top and bottom surfaces.
Regarding claim 17, Martin further teaches wherein the sensing assembly further comprises a sensing member detachably connected to the base (Fig 2 electronics module 14 detachable to connector 32; [0052]).
Regarding claim 19, Martin further teaches wherein the electrocardiography device further comprises a conductive member ([0047 & 0050] conductor tracks of pcb), connected to the printed circuit board and passing the base ([0047 & 0050] conductor tracks connected to metal foil layer 24 and pass (i.e., connect to) electrical connector 32).
Regarding claim 20, in view of the combination of claim 11 above.
Hughes further teaches wherein a similar adhesive assembly (Fig 3b, adhesive layer 340 and bottom and top substrates 330/300; [0114] discloses substrates 330/300 as adhesive) comprises a permeable layer (Fig 3b and [0119], adhesive 340 disclosed as containing “absorbent materials which take up moisture from the skin during perspiration” (i.e., permeable)) and a protecting layer (Fig 3b, substrate layer 300 function to protect components disposed below layer 300; [0113] discloses material selection of substrate 300 based on resilience and durability), and the printed circuit board is disposed between the permeable layer and the protecting layer (Fig 3b, traces 311 and 312 are disposed between layers 340 and 300). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive assembly of Martin in view of Hughes to incorporate the permeable layer of adhesive material, and a protecting layer such that the pcb is disposed between the permeable and proactive layers to arrive at the device of claim 20. Providing the adhesive layer being permeable would advantageously allow the adhesive layer to take up moisture from the skin during perspiration while a user is wearing the device ([0119]). Providing the protective layer overlaying the printed circuit board would advantageously provide the printed circuit board with a resilient and durable protective over layer ([0113]).
Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Hughes, and in further view of Vosch (U.S. PGPub No. 2012/0306662).
Regarding claims 8 and 18, the Martin/Hughes combination teaches the device of claims 1 and 11 respectively as stated above. Martin further teaches wherein the sensing member has a connecting port (Fig 2 and [0052] electrical connector 30 of electronics module 14) wherein the sensing member is joined to the base (Fig 2 and [0052], connector 30 of electronics module 14 is configured to be joined to electrical connection port 32). Martin further teaches wherein another suitable connection may be used ([0052]).
Martin fails to teach and the base has a block plate, wherein when the sensing member is joined to the base, the block plate covers the connecting port.
However, related prior art Vosch teaches a similar ECG device (Fig 3) comprising the sensing member has a connecting port (Fig 13 USB port 122 of sensing member), a base having a block plate (Fig 9, block plate interpreted as structure of connector 13), wherein when the sensing member is joined to the base (see Fig 11 or 12), the block plate covers the connecting port (connector 13 covers connecting port 122 as a function of their connection to one another). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection mechanism of Martin in view of Hughes and Vosch to incorporate the connection mechanism of Vosch having a block plate covering the connecting port when the sensing member is joined to the base to arrive at the device of claims 8 and 18. Doing so would be obvious to one of ordinary skill in the art to yield the expected result of a well-known electric and mechanical connection mechanism to enable electrical communication between two components (Figs 11-13, showing well-known USB connection mechanism). 
Response to Arguments
Applicant’s arguments, see remarks, filed 06/24/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Martin reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794